*179
By the Court.

Warner, J.
delivering the opinion.
[1.] The only question made in this case, is as to the validity of the process, which is signed by “ Charles E. Tuft, deputy Clerk.” By the 8th section of the Judiciary Act of 1799, it is provided, that the Clerk shall annex a process to the plaintiff’s petition, signed by such Clerk; and it is also declared by that Act, that all process issued and returned in any other manner than therein required, shall be null and void. Prince, 420,421.
By the Act of 1817, Clerks of the Superior Courts in this State are authorized to appoint deputy Clerks, in the same manner and under the same rules and regulations as deputies of Sheriffs are by law appointed. This Act also provides, that the principal Clerk shall be, in all cases, responsible for the acts of his deputy and agent. Prince, 180. When we take into consideration the object of the Act of 1817, as manifested by the preamble thereto, as well as the provisions of the Act itself, it is difficult to perceive why the signature of a deputy Clerk to a process, is mot, for all legal purposes, to be considered as the act of the principal Clerk. The deputy Clerk is the mere agent of his principal, and is so recognized by the Act of 1817. The principal Clerk is responsible for all the acts of his deputy. Whatever doubts may have existed heretofore in regard to the intention of the Legislature in the Act of 1817, the late declaratory Act of the last Legislature, removes all doubt as to such intention. This latter Act declares, that process signed by the deputy Clerk, shall be as sufficient in law, as if signed by the principal Clerk.
Let the judgment of the Court below be reversed.